DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This application claims priority to US 62/829,285 filed on 04/04/2019.

Status of the Claims 
Claim(s) 1-4, 6-12, 14, and 16-26 is/are pending in this application. Elected Group I and following species are under examination, including elected glutamine inhibitor (6-diazo-5-oxo-L-norleucine, aka DON). This compound has been identified as CAS Reg. No. 157-03-9.1  The species of cancer drug has been expanded to include elected species, 6-diazo-5-oxo-L-norleucine, aka DON, as well as the species noted below. The species of cancer drug has been expanded to include elected species, 6-diazo-5-oxo-L-norleucine, aka DON, as well as the species noted below, i.e., EGCG.

    PNG
    media_image1.png
    353
    302
    media_image1.png
    Greyscale

Applicant’s response does not point to where its claim amendments are supported by the specification. While it appears the amendments of amended/rejected claims 1 and 11 appear to be supported by paragraphs 80 and 95 of the specification, clarification in a response to this office action is required.

Information Disclosure Statement
The information disclosure statements (IDS)s submitted on Sep 19 2022 (total of 2) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements is/are being considered by the examiner.

Response to Arguments
Applicant's arguments filed Aug 7 2022 have been fully considered.  The amendment of the claims have necessitated new rejections as noted below. 
Applicant’s arguments, filed Aug 7 2022, with respect to claims 3 and 13 being rejected under 35 USC 112(b), 2nd paragraph have been fully considered and are persuasive.  The rejection of claims 3 and 13 for recitation of the language “glucose or glutamine inhibitor” has been withdrawn. 
Applicant’s arguments, filed Aug 7 2022, with respect to claims 1, 2, 6-11 and 16-20 being rejected under 35 USC 112(a), 1st paragraph have been fully considered and are persuasive. The rejection of claims 1, 2, 6-11 and 16-20 for recitation of the language "a drug that targets one or more energy metabolites necessary for cancer cell energy synthesis and growth" has been withdrawn.  
However, upon further consideration, a new ground(s) of rejections are made below, as to address the newly amended claims.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of
structure, material, or acts in support thereof, and such claim shall be construed to cover the
corresponding structure, material, or acts described in the specification and equivalents thereof

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim 1 limitation 

wherein said diet or dietary procedure reduces a blood glucose level from a baseline value but elevates a blood ketone level from the baseline value, and wherein a blood glucose/Ketone index (GKI) is reduced to below the baseline value, and wherein the baseline value for glucose, the baseline value for ketone, and the baseline value for the GKI index are calculated before administering the diet or the dietary procedure 

invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Claim 1 recites elements of a subject, the diet or dietary procedure and a drug, where such limitation above, fails to disclose a corresponding structure, material, acts, etc. so as to link the drug to the claimed function noted above. Dependent claims 2, 3 and 6-10 are similarly rejected as depending from claim 1 and failing to provide a sufficient link to said function. (Contrast this to claim 4 where the drug is identified as DON). 
The limitation merely recites what the drug does, which fails to recite structure or material (for example identity, form, amounts, etc.) of the claimed drug so as to link it to the function of reducing blood glucose levels and so forth as described in claim 1.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

New Claim Rejections Necessitated by Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS. —Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 21 and 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 21 and 24 describe the blood ketone reduced as D-betahydroxybutyrate
or L-beta-hydroxybutyrate. However, such blood ketone reduction would be necessarily present in the claim 1’s undefined diet/drug combination (see below rejection) as an intended use or functional limitation of a blood ketone reduced by the administration of the claimed composition. Further, with regard to method claim 11, it merely describes the ketone reduced when such drug/diet combination occurs in a subject.
	This limitation to further detail the blood ketone reduced does not further limit the drug/diet combination of claim 1, nor does it further limit the claimed method of claim 11 as it would be a property necessarily present with either claims 1 and 11 in the intended subject.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

New Claim Rejections Necessitated by Amendment - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 purports to claim a composition matter that is “[A] diet-drug combination comprising a diet or dietary procedure…”. Claims 2-4 and 6-10 are similarly indefinite for depending upon claim 1.
Claim 1 recites the diet or dietary procedure 
wherein said diet or dietary procedure reduces a blood glucose level from a baseline value but elevates a blood ketone level from the baseline value, and wherein a blood glucose/Ketone index (GKI) is reduced to below the baseline value, and wherein the baseline value for glucose, the baseline value for ketone, and the baseline value for the GKI index are calculated before administering the diet or the dietary procedure. 

While claim 1 has been amended to recite these limitations, the claim remains rejected as a diet or dietary procedure requires that some food must be consumed by the subject/person. As noted previously, a diet of food to be consumed cannot be part of a composition of matter. It is unclear what would infringe these claims because a “diet or dietary procedure” cannot be physically be combined with a drug to form a “diet-drug combination” product/composition of matter as presently claimed.
The claimed composition is indefinite as, not only is there a requirement per 35 USC 112(b), to provide a clear measure of what the inventors regard as the invention to determine if it meets all the criteria for patentability, but “[t]he primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent,” see MPEP 2173. At present, Applicants are claiming an action step of dieting (a diet or dietary procedure to achieve a limitation of blood ketone, blood glucose/GKI and GKI), i.e., consuming food via diet with a physical thing, the drug component, which is not possible for a claimed composition of matter.  
Contrast what is presently claimed, an indefinite composition of an action with a drug, to a permissible, to a defined composition of matter, a combination of a drug and a ketogenic food or low-calorie food product. 
As presently claimed, a potential infringer of the invention has no notice whether they were infringing the claimed diet/drug combination. 
New Claim Rejections Necessitated by Amendment - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6-9, 11, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29). 
Claim 1 is a diet-drug combination for treating g cancer comprising a diet or a dietary procedure and a drug, wherein said diet or dietary procedure reduces a blood glucose level from a baseline value but elevates a blood ketone level from the baseline value, and wherein a blood glucose/Ketone index (GKI) is reduced to below the baseline value, and wherein the baseline value for glucose, the baseline value for ketone, and the baseline value for the GKI index are calculated before administering the diet or the dietary procedure.
Claim 11 is directed to a method of managing a cancer, comprising the step of
a) placing a patient in need on a diet or dietary procedure, wherein said diet or dietary procedure reduces a blood glucose level from a baseline value but elevates a blood ketone level from the baseline value, and wherein a blood glucose/ketone index (GKI) is reduced to below the baseline value, and wherein the baseline value for glucose, the baseline value for ketone, and the baseline value for the GKI index are calculated before administering the diet or the dietary procedure, and
b) administering an effective amount of a drug that prevents amino acid glutamine from generating energy (ATP) at succinyl Co-A ligase reaction in a glutaminolysis pathway, said drugs comprising inhibitors of glutaminase, inhibitors of alpha ketoglutarate dehydrogenase, inhibitors of succinyl CoA ligase, or any drug that targets any enzyme participating in the glutaminolysis pathway.
It is noted that while claims 1-4  and 6-10 are directed to a combination of the claimed diet/dietary procedure and drug, they recite various intended uses of treating cancer (e.g. a brain cancer, more specifically, human GBM) described therein.  While these intended uses of the claimed combination do not necessarily add any patentable weight to the claimed combination, they are taught by the cited prior art as noted below, in this and the other various art rejections. 
Regarding claims 1 and 11, where claim 1 is a diet/drug combo with the intended use of treating cancer, and claim 11 is a method of managing (treating) cancer with the active step of placing a patient in need on a calorie restricted diet, Elsakka discloses a method of treating Glioblastoma Multiforme (GBM) with ketogenic metabolic therapy, i.e. a ketogenic diet, see abstract. Elsakka teaches that ketogenic metabolic therapy (KMT) was administered in combination with drug therapy, see abstract and page 4, column 1. The KMT was a restricted calorie diet as Elsakka teaches the GBM patient was given a ketogenic diet (KD) for 21 days that delivered 900 kcal/day, see abstract. 
Claims 1 and 11 recite the following functional/descriptive language of
wherein said diet or dietary procedure reduces a blood glucose level from a baseline value but elevates a blood ketone level from the baseline value, and wherein a blood glucose/Ketone index (GKI) is reduced to below the baseline value, and wherein the baseline value for glucose, the baseline value for ketone, and the baseline value for the GKI index are calculated before administering the diet or the dietary procedure. 

While this functional limitation is not necessarily recited in the cited prior art of Elsakka, the paragraph 80 of the specification defines such limitation is necessarily present, as noted in the background art that such a reduction of baseline blood glucose, ketone and GKI would necessarily be present in a ketogenic diet as taught by Elsakka.
Paragraph 80 of the specification notes that reduced glucose and increased ketone body levels as blood biomarkers for KD-R and evidence of therapeutic ketosis. Paragraph 80 teaches that GKI has been linked to the therapeutic efficacy of the ketogenic diet (Elsakka teaches a ketogenic diet, see above) for treating brain cancer.
Comparisons were made between KD-R and SD-UR mice (treated and untreated with DON), Id. Therefore, such limitation regarding glucose  and GKI levels would be inherent to a ketogenic diet for treating the GBM/brain cancer patient as taught by Elsakka.
With regard to the limitation of the administration of a drug, Elsakka teaches the administration of the drug, epigallocatechin gallate (EGCG), along with the ketogenic diet, see abstract.  Elsakka teaches the glutamine dehydrogenase inhibitor, EGCG that targets glutamine metabolism, see p. 2, col. 2.  
Regarding claims 1, 3 and 11, they recite the drug 
prevents amino acid glutamine from generating energy (ATP) at succinyl Co-A ligase reaction in a glutaminolysis pathway, said drugs comprising inhibitors of glutaminase, inhibitors of alphaketoglutarate dehydrogenase, inhibitors of succinyl CoA ligase, or any drug that targets any enzyme participating in the glutaminolysis pathway.

Regarding the descriptive language limitations of claims 1, 3 and 11 as noted above, for example a drug that prevents amino acid glutamine from generating energy, where such drug targets any enzyme participating in the glutaminolysis pathway,
Elsakka teaches the glutamine dehydrogenase inhibitor, epigallocatechin gallate (EGCG) that targets glutamine metabolism, see p. 2, col. 2.  In fact, the specification defines epigallocatechin-3-gallate (EGCG) are known glutaminolysis inhibitors as required by the limitations of claims 1 and 11.
Regarding claims 6-9 and 16-19, where the cancer uses glucose/glutamine or combinations as a provocative fuel for their growth metastasis; where the cancer is identified as a brain cancer; in particular, the high-grade glioma, human glioblastoma (GBM), Elsakka teaches glucose and glutamine metabolism are responsible for the high antioxidant capacity of the tumor cells thus making them resistant to chemo- and radiotherapies, see page 2, column 1. Elsakka discloses the effective management of GBM will require restricted availability of glucose and glutamine, Id., where Elsakka teaches treatment of a patient with GBM with the claimed ECGC and ketogenic diet combination, see abstract.
Accordingly, the clamed invention is anticipated by the cited prior art. 

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states, since Elsakka does not teach each and every claimed element in independent claims 1 and 11, and their dependent claims, Elsakka does not/cannot anticipate these corresponding pending claims.
In response, as noted in the novelty rejection above, the Examiner has addressed newly amended claims 1 and 11 so as to render them and the various dependent claims anticipated. 

New Claim Rejections Necessitated by Amendment - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 
Claims 1-3, 6-9, 11-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29), in view of US20160078782A1.
The teachings of Elsakka et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3, 6-9, 11, 13, and 16-19 are also prima facie obvious.
With regard to Claims 2 and 12, which require the diet, i.e. ketogenic diet produces a glucose ketone index (GKI) of 2.0 or below, US Pub 782 teaches a method for managing the metabolic treatment of a subject comprising: administering a diet to the subject, wherein the diet reduces blood glucose levels and elevates blood ketone levels in the subject;
tracking the ratio of blood glucose to blood ketone levels in the subject as a single Glucose Ketone Index value; and
maintaining the tracked Glucose Ketone Index value within a target range, see claim 1. Regarding the claimed GKI of 2.0 or below, US Pub 782 teaches the zone of metabolic management in an embodiment is likely entered with GKI values between 1.0 and 2.0 for humans, see paragraph 29. The Glucose Ketone Index can track the metabolic zone of glioma management, Id. Therapeutic efficacy is considered best with index values of 1.0 or below, Id.
Further, GKIC was used to estimate the GKI for humans and mice with brain tumors that were treated with either calorie restriction or ketogenic diets from 5 previously published reports (see Table 1), see paragraph 44 of US Pub 782. Table 1 shows low glucose ketone index values are correlated to improved prognoses in humans and mice with brain tumors, Id. 

    PNG
    media_image2.png
    327
    784
    media_image2.png
    Greyscale

The rationale to support a prima facie case of obviousness is the prior art element of a GKI less than 2.0, achieved by a Ketogenic or calorie restricted diet, see especially Table 1 of US Pub 782, combined with known methods (Elsakka teaches the combination of the ketogenic/calorie reduced diet in combination with drug therapy, such as EGCG, that affects the glutamine cancer metabolite, glutamine) to predictably arrive at the claimed invention.
Therefore, the claimed invention is prima facie obvious over the cited prior art. 

Claims  1, 3-4, 6-11, 13-14 and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29), as applied to claims 1, 3, 6-9, 11, 13, and 16-19 (see above) in view of Cervantes-Madrid et al. (BioMed Research International Volume 2015, Article ID 690492). 
The teachings of Elsakka et al. are as applied supra (see 35 U.S.C. 102 rejection), and are herein incorporated by reference in their entirety.  For the same reasons they are anticipated as discussed supra, Claims 1, 3, 6-9, 11, 13, and 16-19 are also prima facie obvious. 
With regard to Claims 4 and 14 which require the limitation of the glutamine inhibitor DON, Cervantes-Madrid discloses the use of 6-Diazo-5-oxo-L-norleucine (DON) for metabolic cancer therapy, see abstract. 
Similar to what is taught by Elsakka, i.e., glucose and glutamine metabolism by tumor cells thus making them resistant to chemo- and radiotherapies, where tumor cell malignancy relies upon glucose and glutamine (see page 2, column 1 of Elsakka), Cervantes-Madrid teaches that a hallmark of cancer abnormal metabolic pathways are high rates of glycolysis and glutaminolysis, which are natural targets for cancer therapy, see abstract. See also Cervantes-Madrid, page 8, column 2, where it is disclosed that glucose and glutamine are the main carbon and energy sources for cells, especially for cancer cells that have a high proliferation rate and need building blocks for the new cells and energy, i.e., where common features to cancer cells are higher rates of glycolysis and glutaminolysis, see page 8, column 2. 
Cervantes-Madrid teaches DON is a known and old drug well characterized as inhibitors of glycolysis and glutaminolysis, where data shows it to exhibit antitumor effects and in combination as metabolic therapy of cancer, see abstract.  In particular, Cervantes-Madrid discloses the anti-tumor effects of DON, see page 6 columns 1-2 to page 7, column 1. 
As Elsakka discloses a combination of ketogenic diet (calorie restricted) in combination with a glutamine inhibitor (EGCG) to treat the cancer GBM with a teaching of glutamine inhibition, one of ordinary skill in the art would have a rationale to look towards Cervantes-Madrid and its teaching of DON as a glutamine inhibitor and its anti-cancer/tumor effects to be combined with a ketogenic diet as per Elsakka.  
While Elsakka teaches the invention of claims 1, 3, 6-9, 11, 13, and 16-19, it does not explicitly teach the terms “metastatic mesenchymal tumor or stem cell glioma” as per claims 10 and 20.
Regarding Claims 10 and 20 and the limitation wherein the cancer is an invasive metastatic mesenchymal tumour or stem cell glioma, Cervantes-Madrid teaches that DON was evaluated in the VM-M3 murine model of metastasis where systemic treatment led to profound decrease in tumor proliferation and inhibition of visceral metastases, see page 7, column 1, first paragraph.  As per the specification, VM-M3 tumor cells are known to be mesenchymal tumor cells that invade distally throughout the brain using the secondary structures of Scher, see paragraph 55.  Therefore, one of ordinary skill in the art would have a rationale to treat mesenchymal metastatic cells based on the effectiveness of DON against them as per Cervantes-Madrid.
The rationale to arrive at finding of obviousness are the prior art elements (DON is a glutamine inhibitor known to treat cancers and tumors, including mesenchymal VM-M3 tumor cells) combined according to known methods (combination of a ketogenic/calorie restricted diet with a glutamine inhibitor to treat cancer, such as GBM) to predictably arrive at the claimed invention. 
Therefore, the claimed invention is prima facie obvious over the cited art. 
Claims 1, 3-4, 6-11, 13-14, 16-20 and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elsakka et al. (Front Nutr. 2018; 5: 20) (Published online 2018 Mar 29), as applied to claims 1, 3, 6-9, 11, 13, and 16-19 (see above) in view of Cervantes-Madrid et al. (BioMed Research International Volume 2015, Article ID 690492), as applied to claims 1, 3-4, 6-11, 13-14 and 16-20, in further view of Cahill and Veech (Ketoacids? Good medicine? Trans Am Clin Climatol Assoc 114, 149-161; discussion 162-143 (2003)).
Cahill and Veech is cited by Applicant in their submitted IDS. 
Claims 21 and 24 recite elevated blood ketone levels, are for example D-betahydroxybutyrate or L-beta-hydroxybutyrate.
Claims 22, 23, 25 and 26 are directed to the administration of an exogenous ketone such as D-betahydroxybutyrate or L-beta-hydroxybutyrate.
Regarding claims 21 and 24, Cahill teaches the elevation of D-betahydroxybutyrate in a calorie started subject, see abstract. Cahill discloses that D-betahydroxybutyrate is the principal ketone in fasting man, but also in the superfasted state, namely diabetic ketoacidosis, see bottom of page 149.  Therefore, the elevated blood ketones of claims 21 and 24 caused by a ketone inducing diet as claimed is taught by Cahill.
Regarding claims 22-23 and 25-26, Cahill discloses that recent studies have shown that D-betahydroxybutyrate is not just a fuel but a superfuel, where it can be used to be studied for its potential therapeutic applications, see abstract. Cahill teaches the utility of ketosis (by D-betahydroxybutyrate), see page 150 and the association of ketone bodies via the ketogenic diet, starting page 155.  As Elsakka, Cervantes-Madrid and US Pub 782 disclose the utility of a ketogenic diet for the treatment of brain cancer/tumors as noted above, one of ordinary skill in the art would have a rationale to adjust the blood levels of ketones, and use exogenous ketones such D-betahydroxybutyrate, to treat brain tumors as presently claimed.
The rationale to support the finding of obviousness is a teaching, suggestion or motivation in the references or known in the art generally available to one of ordinary skill in the art to combine the references to predictably arrive at the claimed invention (measurement or use of D-betahydroxybutyrate to achieve a ketogenic state, where such state is known to treat cancer).
Therefore, the claimed invention is obvious over the cited references.

RESPONSE TO ATTORNEY ARGUMENTS:
The Attorney response states Elsakka does not teach each and every claimed element in independent claims 1 and 11, and their dependent claims, with respect to the claimed diet/drug combination and method of use thereof, Elsakka cannot and does not anticipate and/or render the claimed diet/drug combination and method of use thereof obvious.
The Attorney response states that secondary references US ‘782 does not the cure the deficiency of Elsakka as noted therein (a reduction of GKI value alone will not produce the unique therapeutic effect of the GKI/drug interaction, leading to a unique synergistic interaction). Further, the Attorney response argues that Cervantes-Madrid does not cure the deficiencies of Elsakka.
As noted above, newly amended claims 1 and 11 have determined to be anticipated and similarly obvious over the cited prior art as spelled out above. Similarly, while the Attorney response there is a unique synergistic interaction, an Attorney argument2 that such synergism exists will not overcome the prima facie case of obviousness) as per Elsakka and US Pub ‘782 and/or Cervantes-Madrid. 

Conclusion
In summary, no claims are allowed.  

Common Ownership of Claimed Invention Presumed
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicants are advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LEE whose telephone number is (571)270-3876. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on 571 272 5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM Y LEE/Examiner, Art Unit 1629                     

/JEFFREY S LUNDGREN/Supervisory Patent Examiner, Art Unit 1629                                                                                                                                                                                                                                                                                                                                                                                           





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 6-Diazo-5-oxo-L-norleucine (ACI); Norleucine, 6-diazo-5-oxo-, L- (8CI); (2S)-2-Amino-6-diazo-5-oxohexanoic acid; L-6-Diazo-5-oxonorleucine; L-DON; DON; DON (pharmaceutical); NSC 7365
        2 MPEP 2145 Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection. See MPEP § 2129 and § 2144.03 for a discussion of admissions as prior art.